Citation Nr: 0121094	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  96-05 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 1969 
and from November 1990 to July 1991.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In February and November 2000, the Board remanded the issues 
on appeal to the RO for additional development, to include VA 
examinations.  The requested development has been completed 
and the case is ready for final appellate review by the 
Board.


FINDING OF FACT

The veteran's right and left knee disabilities are manifested 
by complaints of pain, weakness and instability with no 
clinical evidence of instability or subluxation and full 
range of motion.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for a right knee disability is not warranted.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5257, 5259, 5260, 5261 (2000).

2.  The schedular criteria for a rating in excess of 10 
percent for a left knee disability is not warranted.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010, 5257, 5259, 5260, 5261 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

It appears that all records pertinent to the veteran's appeal 
have been obtained, and the veteran has been provided a 
recent VA examination of his service-connected left and right 
knee disabilities.  The veteran has been informed of the 
evidence necessary to substantiate his claims and of the 
evidence that he should submit to substantiate his claims.  
The Board is not aware of any outstanding evidence which 
should be obtained, and the veteran has pointed to none.  

The Board further observes that the veteran has been informed 
in communications from the RO, such as the March 2001 
Supplemental Statement of the Case, of the types of evidence 
which could be submitted by him in support of his claims.  
The veteran, further, has been accorded ample opportunity to 
present evidence and argument in support of this claims. 

Factual Background

In a December 1992 rating decision, the RO granted service 
connection for left and right knee disabilities and assigned 
10 percent evaluations to each knee.  Both disabilities were 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The RO 
based their determination on service medical records which 
showed injury to both knees.  The RO also considered a March 
1992 VA orthopedic examination report reflecting that the 
veteran had range of motion of the knee from 0-130 degrees 
with good stability.  However, the right knee demonstrated 
considerable pain with tibial rotation maneuvers and a 
positive click and clunk with Mcmurray testing, which was 
positive on the right along the medial border.  The veteran's 
"patella" was well located with no signs of patellar 
subluxation or instability.  A diagnosis of minimal 
degenerative changes of the knees. 

In a rating decision, dated March 3, 1995, the RO continued 
the 10 percent evaluations assigned to each knee.  The RO 
based their determination on private medical records 
reflecting that in January 1992, the veteran underwent an 
arthroscopy of the right knee with partial medial 
meniscectomy.  These reports also reflect that the veteran 
complained of left knee pain.   The RO also based their 
determination on a December 1994 VA examination report 
reflecting that the veteran had a well-healed surgical scar 
over the medial side of the left knee, and small arthroscopic 
scars were noted on the right knee.  Range of motion of the 
knees was from 0 to 122 degrees.  The veteran reported pain 
as motion approached 122 degrees.  There was no effusion, 
crepitus or medial or lateral instability in either knee.  X-
rays of the knees were negative.  The diagnosis was status-
post medical meniscectomy of both knees.

In a rating decision, dated March 15, 1995, the RO continued 
the 10 percent evaluations assigned to each knee.  In 
reaching their determination, the RO referred to a December 
1991 medical report, submitted by Paragon Diagnostic Center, 
reflecting that the veteran underwent a magnetic resonance 
imaging scan (MRI) of the right knee which revealed a complex 
tear of the medial meniscus, possibly of the bucket handle 
type and joint effusion.
 
Private treatment reports, submitted by D.T., D.O., and 
Dayton Medical Imaging, dating from 1990-1996, reflect that 
in October 1995, the veteran complained of pain and 
tenderness in the knees which was thought to have been 
consistent with an inflammatory process in the knees.  The 
veteran had generalized discomfort and irritation.  A bone 
scan survey, conducted in December 1995, revealed abnormal 
focal increased radiopharmaceutical concentration in both 
knees, which most likely represented the presence of 
osteoarthrosis and/or osteoarthritis. 

A January 1998 VA orthopedic examination reflects that the 
examiner reviewed the claims file piror to the examination.  
The veteran complained of knee pain, aches and soreness, 
stiffness and occasional give way.  No locking or redness 
were not noted.  The examiner noted that the veteran had not 
worn any braces and that he did  not use a cane or crutches 
in order to ambulate.  The veteran was noted to have been a 
disabled truck driver since July 1996, and not to have worn 
any braces or used a cane or crutches to ambulate.  The 
veteran ambulated with a very stiff posture and a very stiff 
gait.  He was able to ambulate without aids or assistance.  
The veteran was able to raise onto his toes and heels and 
partially squat.  There was no evidence of any swelling or 
deformity of the knees.  The veteran had tenderness and 
soreness and pain to palpation around the knees.  There were 
no specific flare-ups of the knees,.  Painful motion of the 
knees to 130 to 135 degrees was noted.  There was no 
crepitation, effusion or joint line pain.  A diagnosis of 
residual post-operative bilateral meniscectomies was entered 
by the physician.

A September 1998 VA muscles examination report reflects that 
the veteran had retired as a truck driver because he had pain 
in his body.  Upon examination of the left knee, there was 1+ 
crepitation, tenderness over the joint space, "normal" range 
of motion, 1+ laxity in the medial collateral ligament, and 
no effusion.  An examination of the right knee revealed 
"normal" range of motion and no crepitation or effusion.  The 
examiner noted that the veteran complained of pain, and 
falling approximately once a week.  The veteran was able to 
perform a squat to 50 percent but had pain.  The pertinent 
diagnosis was status-post operation of both knees, with 
osteoarthritis of the left knee evidence on physical 
examination and no clinical findings on the right knee. 

VA X-rays of the left knee, dated in March 1999, showed 
minimal diminished media compartments bilaterally--otherwise 
unremarkable study.

A VA fee basis examination was conducted in June 2000.  The 
examiner noted that the claims file had been reviewed.  The 
veteran reported having bilateral knee pain constantly and 
that he had fallen a couple of times per week due to 
instability. The examiner noted that previously the veteran 
described having falls due to intense pain, not instability.  
The examiner stated that the majority of examinations in the 
claims file indicated normal or near normal ranges of motion 
when the veteran allowed passive range of motion, but were 
limited by the veteran's complaints of discomfort when 
eliciting the motions.  The examiner noted that the veteran 
had a stiff-legged gait, but that in the passive setting he 
was observed sitting with his legs partially flexed and 
without apparent discomfort.  The examiner recounted that the 
initial range of motion of the bilateral knees was prior to 
the veteran expressing his displeasure, and was limited to 
approximately 90 degrees of flexion before the veteran had 
outcries of pain.  It was stated that the veteran was 
reexamined and discovered to have quite normal range of 
motion of both knees without palpable crepitance.  There was 
reported to be no evidence of inflammation involved.  The 
linear scar of the left knee and the punctate scarring of the 
right knee were reported to be freely moveable and 
noninhibitory in nature.  The examiner noted that bilateral 
lower strength was intact and leg widths were equal.  It was 
also noted that the veteran could lift his buttocks off the 
examining table, and slide his pants down to his ankles with 
no apparent difficulty.  The examiner reported that thus, 
bilateral lower extremity strength was intact.

The impression of the examiner in June 2000 was, 
polyarticular arthralgia without documented degenerative 
process.  Multiple radiographic testing was noted to be 
pending.  The examiner noted that magnetic resonance imaging 
scans (MRI) would be performed to look for any ligamental 
instability and that plain film X-rays would be ordered to 
determine if there was any presence of arthritic change.  In 
an addendum, the examiner noted that an MRI of the left knee 
revealed mild mucodegenerative changes but no focal articular 
tear.  An MRI of the right knee revealed a medial meniscus 
tear  It was reported that the veteran did not return for 
other X-ray testing.

A VA fee basis examination of the veteran was conducted in 
February 2001.  The examiner indicated that he had reviewed 
the entire claims file prior to the examination.  The 
examiner noted that since the veteran had indicated that his 
pain had not changed over the previous five years, a repeat 
MRI of the knees would be futile and that only plain film X-
rays would be ordered.  The examiner further noted that an 
electromyography (EMG) of the lower extremities would also be 
obtained in order to determine if there was any neuromuscular 
weakness of the lower extremities.  The examiner indicated 
that there was no evidence of any instability during the 
examination despite the veteran's complaints of instability 
and frequent falls.  There was no history of subluxation, 
instability or decreased range of motion.  The examiner also 
related that the "knee" did not exhibit any weakened 
movement, excess fatigability or incoordination.  The veteran 
denied having any flare-ups and complained of constant pain 
without any additional loss or range of motion.

Upon examination by VA in February 2001, the veteran 
complained of pain, stiffness, weakness, instability and 
popping of his knees, bilaterally.  The veteran stated that 
he had constant pain.  He recounted that he noticed twisting 
while standing which would precipitate a popping sound and 
some pain, which was not alleviated.  The veteran did not use 
crutches, braces, canes or corrective shoes when he 
ambulated.  The examiner reported that the veteran did not 
have any history of dislocation, subluxation or inflammatory 
arthritis.  The examiner noted that the veteran complained of 
increased pain in the knees with constant standing and 
walking even with heat and rest which interfered with his 
ability to participate in activities.  The veteran had 
flexion and extension of the right knee to 150 and 0 degrees, 
respectively.  "The veteran had full range of motion of his 
left knee with 0 degrees flexion, 0 degrees of extension."  
There was no evidence of any crepitance to palpation of the 
patella or laxity of the joint capsule in either knee.  
Strength was normal in both knees and there were no obvious 
neuromuscular derangement in either knee per EMG.  X-rays of 
the knees revealed minimal medical compartment 
osteoarthritis.  The pertinent diagnoses were degenerative 
changes of the knees per X-ray and no obvious signs of 
neuromuscular derangement per EMG. 

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4. 
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.
  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2000).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered.  That is, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993). 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2000) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2000).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2000).  

Once the evidence has been assembled, it is the Board's 
responsibility to consider the entire record on appeal.  
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107, 38 C.F.R. §§ 3.102, 4.3 (1999).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Schedular rating

The RO has assigned a 10 percent disability evaluation to 
each knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5259.  See Supplemental Statement of the Case, dated in June 
2000.  Pursuant to Diagnostic Code 5259, a maximum 10 percent 
disability evaluation will be assigned where there is 
evidence of removal of symptomatic semilunar cartilage.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the schedular 
criteria for a 10 percent disability rating is for slight 
impairment of a knee.  A 20 percent disability rating is 
warranted for moderate impairment, and a maximum 30 percent 
disability rating is assigned for severe impairment.  38 
C.F.R. § 4.31, Diagnostic Code 5257.

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation will be established where x- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbation; a 10 percent evaluation shall be established 
for x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.  Note (1) of Diagnostic Code 
5003 states that the 20 and 10 percent ratings based on x-ray 
findings will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 provides for 
limitation of the flexion of the leg.  Where flexion is 
limited to 60 degrees, a 0 percent rating is provided; when 
flexion is limited to 45 degrees, 10 percent is assigned; 
when flexion is limited to 30 degrees, a 20 percent rating is 
assigned; and when flexion is limited to 15 degrees, a 30 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2000).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, 
limitation of extension of the leg is rated 50 percent at 45 
degrees, 40 percent at 30 degrees, 30 percent at 20 degrees, 
20 percent at 15 degrees, 10 percent at 10 degrees, and 
noncompensable at 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2000).  See also 38 C.F.R. § 4.70, Plate II (2000) 
which reflects that normal flexion and extension of a knee is 
from 0 to 140 degrees.

The VA Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders.  See 
VAOPGCPREC 23-97.  The General Counsel held in VAOPGCPREC 23-
97 that a veteran who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that any separate rating must be based upon 
additional disability.  When a knee disorder is already rated 
under [Diagnostic Code] 5257, the veteran must also have 
limitation of motion under [Diagnostic Code] 5260 or [Code] 
5261 in order to obtain a separate rating for arthritis.  If 
the veteran does not at least meet the criteria for a zero-
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 9-98.  In this opinion, the General Counsel, 
citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), 
held that even if the claimant technically has full range of 
motion but the motion is inhibited by pain, a compensable 
rating for arthritis under Diagnostic Code 5003 and § 4.59 
would be available, assuming of course that arthritis is 
clinically demonstrated.

After a review of the clinical evidence of record, the Board 
finds that an increased evaluation with respect to both the 
right and left knees is not warranted.  In reaching the 
foregoing conclusion, the Board observes that while the 
veteran complained of instability, weakness and popping in 
both knees during a recent February 2001 VA examination, 
there was no clinical evidence of instability.  Indeed, the 
examiner in February 2001 specifically indicated that the 
veteran did not have a history of any subluxation or 
instability of the knees.  Therefore, as neither instability 
or subluxation of the either the right or left knee has been 
shown, Diagnostic Code 5257 is not for application with 
respect to either knee.

As no limitation of flexion or extension of either the right 
or left knee was found on examination by VA in February 2001, 
a compensable (10 percent) rating under Diagnostic Codes 5260 
and 5261 is also not warranted. 

The Board has considered Diagnostic Codes 5256 (ankylosis), 
5258, 5262 (impairment of the tibia and fibula), and 5263 
(genu recurvatum), but the required pathology to rate under 
those Diagnostic Codes has not been shown.

Again, as noted above, while X-rays of the right and left 
knee, conducted by VA in February 2001, revealed evidence of 
osteoarthritis in both knees, there was no evidence of 
instability or painful motion in either knee upon clinical 
evaluation, nor, in fact, has any limitation of motion been 
found.  Thus, VAOPGCPREC 23-97 and 9-98 are not applicable to 
rate the veteran's right and left knee disabilities.

The Court has also held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use during flare-ups.  DeLuca, supra.  However, additional 
impairment during exacerbations, or flare-ups, of the 
veteran's right and left knee disabilities has not been 
demonstrated.  In this regard, the VA examiner in February 
2001 specifically indicated that there was no clinical 
evidence of weakened movement, excess fatigability or 
incoordination.  In addition, while the veteran complained of 
constant pain in the knees, there was no limitation of motion 
in either knee.   Thus, there is no medical evidence to show 
that any other symptom, including weakness or incoordination, 
results in additional functional impairment to a degree that 
would support a higher rating under any applicable code noted 
above.  There is, therefore, no basis for the assignment of 
schedular ratings in excess of 10 percent for the veteran's 
right and left knee disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.14, 4.40, 4.45, 4.59; DeLuca, supra.

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1)(2000).  The clinical evidence reflects 
that the veteran retired from his employment as a truck 
driver because of pain in his body.  However, the veteran has 
not offered any objective evidence that the service-connected 
right and left knee disabilities have interfered with his 
employment status to a degree greater than that which is 
contemplated by the regular schedular standards, which are 
based on the average impairment of employment.  Nor does the 
record reflect frequent periods of hospitalization for the 
disabilities at issue.  Hence, the record does not present an 
exceptional case in which the currently assigned evaluations 
are found to be inadequate.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, in the absence of such factors, the 
Board determines that the criteria for submission for 
assignment of extraschedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) are not met; and therefore, the Board affirms the 
RO's conclusion that higher evaluations on an extraschedular 
basis are not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board concludes that the preponderance of the evidence is 
against an increased rating for the veteran's service- 
connected right and left knee disabilities. 


ORDER

An increased evaluation for right knee disability is denied. 

An increased evaluation for left knee disability is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

